978 F.2d 1257
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse WHITE, Plaintiff-Appellant,v.Norman WOODS, Prison Doctor;  Donald E. Bordenkircher,Warden, West Virginia Penitentiary;  JOSEPH MCCOY,Commissioner, West Virginia Departmentof Corrections, Defendants-Appellees.
No. 92-6746.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 23, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.
Jesse White, Appellant Pro Se.
Chauncey H. Browning, Jr., for Appellees.
N.D.W.Va.
DISMISSED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Jesse White seeks to appeal the district court's order denying his post-judgment motion for preparation of a transcript at government expense.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  White v. Woods, No. CA-82-369-E-M (N.D.W. Va.  June 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED